Citation Nr: 0324479	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hereditary 
spherocytosis, status post splenectomy and gall stones, 
status post cholecystectomy.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran had active military service from May 1979 to June 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously remanded by the Board in April 2001 
for additional development of the record to include 
consideration of the Veteran Claims Assistance Act of 2000 
(VCAA).  The case is once more before the Board for appellate 
consideration.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 51



The Board notes that the claims of entitlement to service 
connection for hereditary spherocytosis, status post 
splenectomy and gall stones, status post cholcystectomy, and 
hepatitis C remain unresolved, clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Additional development is 
needed in order to adequately address the merits of the 
veteran's claims.

Significantly, the Board notes that in April 2001 the Board 
directed the RO to afford the veteran pertinent examinations 
with nexus opinions in connection with his claims on appeal.  
While in remand status the VA Medical Center noted that there 
was no way of undertaking VA examinations while the veteran 
was incarcerated.  The case was prematurely returned to the 
Board without obtaining a nexus opinion based on a review of 
the claims file by an appropriate medical specialist.  Also, 
the RO failed to attempt to obtain outstanding medical 
records requested by the Board.

Importantly, the medical opinions and additional medical 
records requested by the Board in its previous remand have 
not been provided.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the CAVC held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.


Hereditary Spherocytosis

Service medical records show that the veteran enlisted in May 
1979.  On enlistment examination he reported a history of 
jaundice or hepatitis (he later contended after service that 
he was referring to jaundice).  A history of icteric 
hepatitis at age 6 was noted.  No abnormalities were noted on 
examination.

Shortly after enlistment, the veteran was seen for a problem 
with his spleen.  It was noted that he had been born anemic, 
and with an enlarged spleen.  Examination revealed left upper 
quadrant tenderness.

A subsequent record noted a family history of spleen removal 
because of enlargement and four siblings with anemia.  The 
impression was congenital spherocytosis, noted as having 
existed prior to service.

In June 1979 the veteran was discharged because of hereditary 
spherocytosis.

Service connection may be granted for diseases (but not 
defects) of congenital, developmental, or familial origin if 
the evidence as a whole establishes that the familial 
condition in question was incurred in or aggravated by active 
service.  Congenital or developmental defects may be service-
connected if it is shown that such defects were subject to a 
superimposed disease or injury during service. VAOPGCPREC 82-
90; see also 38 C.F.R. § 3.306.

As indicated above, a hereditary disease can be incurred or 
aggravated in service.  They can be considered to be incurred 
in service if their symptomatology did not become manifest 
until after entry on active duty.  The mere genetic or other 
familial disposition to develop the symptoms, even if they 
are almost certain to develop, does not constitute having the 
disease itself.  Therefore, the mere presence of a hereditary 
disease does not always rebut the presumption of soundness. 
VAOPGCPREC 67-90.

Even where a hereditary disease has manifested some symptoms 
prior to entry on active duty, it may still be found to have 
been aggravated during service if it progresses during 
service at a greater rate than normally expected according to 
accepted medical authority.  Id.

There is some question as to whether hereditary spherocytosis 
is a disease or a defect.

The terms 'disease' and 'defects' are mutually exclusive for 
VA purposes.  'Disease' has been broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  The word has also been variously defined as (for 
example) a morbid condition of the body or of some organ or 
part; an illness; a sickness. VAOPGCPREC 82-90, citing to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed.1974); 
12A WORDS AND PHRASES Disease, at 388 et seq. (1954).

On the other hand, the term 'defects', viewed in the context 
of 38 C.F.R. § 3.303(c), would be definable as structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature.  In many instances, it may be necessary 
for VA adjudicators to seek guidance from medical authorities 
regarding the proper classification of a medical condition at 
issue.  Id.

The Board also notes that the medical evidence of record does 
not sufficiently address the issue of whether the hereditary 
spherocytosis was aggravated by the veteran's service, was 
merely a temporary flare-up, or was neither.

For the above reasons, the Board is of the opinion that an 
advisory opinion should be obtained that addresses the nature 
and etiology of the veteran's hereditary spherocytosis.

In addition, the veteran reported receiving medical treatment 
for his spherocytosis at John Sealey Hospital in March 1995.  
The file contains medical records of his March 1995 
hospitalization at the University of Texas Medical Branch; 
however, it is unclear as to whether this is the same 
facility as the John Sealey Hospital.  

On remand, the RO should attempt to obtain records from the 
John Sealey Hospital, if it is determined that such records 
have not yet been obtained.




Hepatitis C

Also, an advisory opinion should be obtained that addresses 
the nature and etiology of the veteran's Hepatitis C as the 
record shows the presence of hepatitis C antibodies.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim. After securing any necessary 
authorization or medical releases, the 
VBA AMC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured

In particular, the VBA AMC should attempt 
to obtain records from John Sealey 
Hospital, if it is determined that these 
records have not already been obtained. 
If it is found that such records are 
already on file, the VBA AMC should so 
note it in the claims file.  

Regardless of the veteran's response, the 
VBA AMC should secure all outstanding VA 
treatment reports. All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the VBA AMC should 
request a VA medical opinion from an 
appropriate medical specialist in 
hematology to include on a fee basis, if 
necessary, to carefully review the 
records pertaining to the veteran's 
medical history and his hereditary 
spherocytosis and hepatitis C.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist in 
conjunction with the review of the 
records and the medical opinion report 
should be annotated in this regard.

The medical specialist should review all 
evidence of record, in particular, any 
and all in-service references involving 
the veteran's hereditary spherocytosis.  
Based on the review of the evidence of 
record, the medical specialist should 
determine the following:

(a) Is hereditary spherocytosis a disease 
or 
congenital/developmental/constitutional 
defect? See VAOPGCPREC 82-90.

(b) If hereditary spherocytosis is a 
disease, is it at least as likely as not 
that such disease was first manifested 
during the veteran's military service?

If it is found that the hereditary 
spherocytosis (if defined as a disease 
was not first manifested in service 
(i.e., existed prior to service), then is 
it at least as likely as not that the 
veteran's preexisting hereditary 
spherocytosis was aggravated (i.e. 
progressed at a greater rate than 
normally expected according to accepted 
medical authority) during his military 
service? 38 C.F.R. § 3.306 (2000); 
VAOPGCPREC 67-90.

In making this determination the medical 
specialist should also determine whether 
the in-service manifestations of 
hereditary spherocytosis were due to the 
natural progression of the disease (if it 
is defined as a disease), or were 
temporary or intermittent flare- ups that 
did not result in a worsening of the 
underlying condition. See 38 C.F.R. § 
3.306; Sanders v. Derwinski, 1 Vet. App. 
88 (1990).

(c) If it is determined that hereditary 
spherocytosis is a defect, then is it at 
least as likely as not that the 
hereditary spherocytosis was subject to a 
superimposed disease or injury during 
service?

The medical specialist must provide a 
rationale for any opinions expressed.

Thereafter the medical specialist should 
answer the following questions regarding 
hepatitis C:

(a) Does the veteran have a current 
hepatitis C disability?

(b) Is it at least as likely as not that 
the current hepatitis C disability (if 
found) was incurred during the veteran's 
military service?

The medical specialist should also offer 
an opinion as to the in-service reference 
to icteric hepatitis C at age six, and 
discuss the relationship, if any, between 
the current hepatitis, if found, and the 
icteric hepatitis.

It should be determined whether they 
represent manifestations of the same 
disability

If such a relationship is found, it 
should be determined whether it is at 
least as likely as not that the veteran's 
preexisting hepatitis was aggravated 
(i.e. underwent an increase in severity) 
during his military service. 38 C.F.R. § 
3.306 

In making this determination the medical 
specialist should also determine whether 
any in-service symptoms, if any, of 
hepatitis were due to the natural 
progression of the disease (if it is 
defined as a disease), or were temporary 
or intermittent flare-ups that did not 
result in a worsening of the underlying 
condition.  See 38 C.F.R. § 3.306; 
Sanders v. Derwinski, 1 Vet. App. 88 
(1990).

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the VBA AMC should review 
the requested medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed. In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues of entitlement to service 
connection for hereditary spherocytosis 
and entitlement to service connection for 
hepatitis C.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded. 


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





